UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

|
1071 WINDSOR LLC,

Plaintiff,
Civil Action No. 19-9111 (MAS) (TJB)
ve
MEMORANDUM ORDER
ELVIRA REALMUTO, et al.,

Defendants.

 

 

This matter comes before the Court upon pro se Defendant Lorenzo Santana’s (“Santana”)
Application to Proceed without Prepaying Fees or Costs (“IFP Application”). (Appl., ECF
No. 1-7.) For the reasons stated below, the Court grants the IFP Application and remands the
matter to the Superior Court of New J ersey, Law Division, Special Civil Part, Monmouth County.
1 BACKGROUND

On January 29, 2019, Plaintiff 1071 Windsor LLC (“Plaintiff”) filed a Verified Complaint
against Elvira Realmuto, “{al]l Occupants residing in 1071 Windsor Road, Millstone, New Jersey,”
and unspecified Jane and John Does (collectively, “Defendants”) (the “Ejectment Action”).
(Compl., ECF No. 1-4.) Plaintiff sought a judgment for possession of the property located at 1071
Windsor Road, Millstone, New J ersey (the “Property”), a permanent injunction against Defendants
remaining in the property, and other relief. (Compl. 2.) On the same day, the Honorable Daniel
L. Weiss, J.S.C., granted an Order to Show Cause for Ejectment (“OTSC”) (1) allowing Plaintiff
to immediately recover the property, and (2) immediately ej ecting Defendants from the Property.
(OTSC 2, ECF No. 1-3.)

On March 29, 2019, Santana removed the Ejectment Action to this Court. (Notice of

Removal, ECF No. 1.) Santana stated that the Complaint and OTSC “make[] this a federal case,
relating to [a] civil rights matter under the United States Constitution and the uniform application

of State laws.” (Id. at 1.)

Instead of paying the required filing fees, Santana filed the IFP Application. (See IFP
Appl., ECF No. 1-7.) Santana states that his occupation is “Day Laborer/Odd Jobs,” but states that
he has not earned any income over the past twelve months, (/d. at 1.) He states that he has $400
in a bank account and monthly expenses of $1,000. (Id. at 2.)

On April 4, 2019, Santana and John Michaels (collectively, “Removing Defendants”)
submitted a Statement of the Case. (Statement of the Case, ECF No. 3.) They state:

The case became federal when the State court of original jurisdiction
(“Special Civil Part, Law Division”), judgment for “immediate
possession and a writ” was unconstitutionally granted to the plaintiff
in violation of the equal protection guarantees applicable to the
“New Jersey Anti Eviction Act” besides the renewed federal
“Protecting Tenants in Foreclosure Act” and the due process of
common law as it relates to substantive and historic property rights.
This case is fraught with constitutional error and makes for a slew
of outrageous and political violations of the 14th Amendment as it
is held against the several States, eventually leading to the summary
and unlawful dispossession of our home on the basis of an
impossible and contrary “eviction” jurisdiction unknown to the State
of New Jersey, over the real property located at 1071 Windsor
Millstone N.J. 08535.

(dd. at 1-2.)
Il. DISCUSSION

A. Santana’s IFP Application is Granted

Under 28 U.S.C. § 1915, an IFP Application “is designed to ensure that indigent litigants
have meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324 (1989). The
Court, accordingly, must carefully review an application and “if convinced that [the applicant] is
unable to pay the court costs and filing fees, the [C]ourt will grant leave to proceed [IFP].” Douris

v. Middletown Twp., 293 F. App’x 130, 132 (3d Cir. 2008).
Santana represents that he has had no income over the last twelve months, has savings of
$400, and has expenses of $1,000 per month. (See IFP Application.) The Court, therefore,
concludes that Santana has established his indigence and grants his IFP Application.

B. The Court Does Not Have Subject Matter Jurisdiction

It is well-established that federal courts are courts of limited jurisdiction. See Zambelli
Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010). “(Federal courts] have only
the power that is authorized by Article III of the Constitution and the statutes enacted by Congress
pursuant thereto.” Bender v. Williamsport Area Sch. Dist.. 475 U.S. 534, 541 (1986). A federal
court is required to determine whether it has jurisdiction even if the parties to an action have not
made a jurisdictional challenge. Packard v. Provident Nat'l Bank, 994 F.2d 1039, 1049 (3d Cir.
1993),

An action filed in a state court may be removed to the appropriate federal district court by
the defendant if that district court would have had original jurisdiction over the matter. See 28
U.S.C. § 1441(a). To effect removal, the defendant must file a notice of removal, “containing a
short and plain statement of the grounds for removal, together with a copy of all process, pleadings,
and orders served upon such defendant or defendants in such action.” 28 U.S.C. § 1446(a).

The removing party bears the burden at all stages of litigation to demonstrate that the case
is properly before the court, namely that the federal court has subject matter jurisdiction over the
action. See Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007); Samuel-Bassett v. Kia
Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004). The Third Circuit has further instructed that
“removal statutes ‘are to be strictly construed against removal and all doubts should be resolved
in favor of remand.’” Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d

Cir. 1987) (citation omitted). The Court has a duty to be mindful of a litigant’s pro se status when
examining pleadings filed by a pro se litigant. See Liggon-Redding v. Willingboro Twp., 351 F.
App’x 674, 678 (3d Cir. 2009).

Here, Removing Defendants aver that the Court has subject matter jurisdiction because the
Ejectment Action implicates “civil rights matter under the United States Constitution and the
uniform application of State laws.” (Notice of Removal at 1.) 28 U.S.C. § 1331 provides the
Court with “original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States,” Removing Defendants’ basis for the Court’s subject matter jurisdiction,
however, is insufficient,

It is well established “that the federal question must appear on the face of a well-pleaded
complaint.” Trent Realty Assocs. v. First Fed Sav. and Loan Assoc. of Phila., 657 F.2d 29, 33 (3d
Cir. 1981) (citation omitted). “A defense that raises a federal question is inadequate to confer
federal jurisdiction.” Merrell Dow Pharm. Inc. v, Thompson, 478 U.S. 804, 808 (1986) (citing
Louisville & Nashville R.R. y. Mottley, 211 U.S. 149, 153 (1 908)). The Complaint in the ejectment
action makes no direct or indirect reference to a federal question. Moreover, Removing
Defendants’ attempt to raise a federal question based on allegations that the Ejectment Action
implicates the Protecting Tenants at Foreclosure Action (the “PTFA”) is insufficient given that the
PTPA is not referenced on the face of the Complaint. The Court, accordingly, finds that it does
not have subject matter jurisdiction over this matter. Asa result, this matter must be remanded to

Superior Court of New J ersey, Law Division, Special Civil Part, Monmouth County.
IIT. ORDER
For the reasons set forth above, IT IS on this 12th day of June 2019, ORDERED that:

1. Lorenzo Santana’s IFP Application (ECF No. 1-7) is GRANTED.

2. The Clerk of Court shall REMAND this matter to Superior Court of New Jersey,
Law Division, Special Civil Part, Monmouth County.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
